1

2

3

4

5                             UNITED STATES DISTRICT COURT
6                                    DISTRICT OF NEVADA
7                                              ***
8     DAVID BOLLINGER ,                             Case No. 2:98-cv-01263-MMD-PAL
9                                     Petitioner,
            v.                                                      ORDER
10

11    WILLIAM GITTERE , et al.,
12                                Respondents.
13

14         This is a capital habeas corpus action, brought by David Bollinger, a Nevada
15   prisoner under sentence of death. The Court denied Bollinger habeas corpus relief on
16   March 4, 2015 (ECF No. 243) and judgment was entered on March 5, 2015 (ECF No.
17   244). Bollinger appealed, and the case is pending on appeal.
18         On August 22, 2018, Bollinger filed a motion for leave to supplement his Petition
19   (ECF No. 256), and on August 23, 2018, he filed a motion for relief from judgment (ECF
20   No. 259). After an extension of time, Respondents’ responses to those motions were due
21   on October 22, 2018.
22         On October 22, 2018, Respondents filed a motion requesting a second extension
23   of time to respond to Bollinger’s motions—to October 29, 2018. (ECF No. 263.)
24         On October 29, 2018, Respondents filed their responses to Bollinger’s motions.
25   (ECF Nos. 264, 265).
26         Respondents’ counsel states, in the motion for extension of time, that the extension
27   of time was necessary because of her responsibilities in other cases. There is no
28   indication that the Petitioner opposed the motion for extension of time. The Court finds
1    that Respondents’ motion for extension of time was made in good faith and not solely for

2    the purpose of delay, and that there is good cause for the extension of time requested.

3           It is therefore ordered that Respondents’ Motion for Enlargement of Time (ECF No.

4    263) is granted. Respondents’ responses to the motion for leave to supplement petition

5    and the motion for relief from judgment (ECF Nos. 264, 265) will be treated as timely filed.

6           DATED THIS 30th day of October 2018.

7

8
                                                      MIRANDA M. DU
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
